                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KHLOOD KHALIL SALAH,                                  CASE NO. 18-cv-00470-YGR
                                   7                   Plaintiff,                              ORDER STAYING ACTION; SETTING
                                                                                               COMPLIANCE HEARING; VACATING
                                   8             vs.                                           HEARING ON MOTION TO AMEND
                                   9     CONTRA COSTA COUNTY, ET AL.,
                                                                                               Re: Dkt. No. 63
                                  10                   Defendants.

                                  11           In light of plaintiff’s Notice of Filing of Petition for Writ of Certiorari to the United States
                                  12   Supreme Court in her state court proceedings (Dkt. No. 69), this action is STAYED and the hearing
Northern District of California
 United States District Court




                                  13   on the Motion for Leave to Amend (Dkt. No. 63) currently set for January 22, 2019, is VACATED.
                                  14   The Court notes that plaintiff’s petition for certiorari raises as-applied constitutional challenges to
                                  15   the termination of her parental rights nearly identical to those alleged in her proposed Second
                                  16   Amended Complaint. Resumption of the stay is appropriate as plaintiff continues to seek review
                                  17   of the state court proceedings.
                                  18           This matter is Set for a compliance hearing on April 5, 2019, at 9:01 a.m. in Courtroom
                                  19   One, U.S. District Courthouse, 1301 Clay Street, Oakland. No later than March 30, 2019, the
                                  20   parties shall file a JOINT status report concerning the status of the petition for writ of certiorari.
                                  21   If the status of the petition is determined sooner, the parties are free to file a joint statement prior
                                  22   to that date. If Court is satisfied with the statement, the compliance hearing will be vacated.
                                  23           Should the Court find that hearing on the motion for leave to amend is necessary at a future
                                  24   date, once the stay is lifted, the parties will be notified.
                                  25           IT IS SO ORDERED.
                                  26   Dated: January 15, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  27
                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                  28
